Title: To George Washington from Arthur St. Clair, 24 October 1782
From: St. Clair, Arthur
To: Washington, George


                  
                     Sir
                     Camp at Verplanks Point Octr 24th 1782
                  
                  I have been thinking about the proposed Reduction of the Corps in the Army and it appears to me to be a very injudicious Measure.  The Time is ill chosen—It cannot be carried into Execution without doing flagrant Injustice, and delivering over to instant wretchedness a number of Men who have, certainly, a Claim to the Gratitude of their Country—and a Suspension of it, at the same time that it seems, in a political View, highly necessary, would not be attended with any Consequences of a serious Nature.
                  I think the Time ill chosen because our Affairs are arrived at a Crisis.  The Counsels of the Ennemy are wavering and indecisive—They are weary of the Contest, but weary only from the Pressure of the Expence: and they still have so many Resources, that the least false step on our part would, probably, rekindle the Flame of War in all its fury.  They are prompted to it by the two most powerful motives, national Pride and national Interest.  The War they are carrying on with other Powers is on so extended a Scale that the Disadvantages they may meet with in one part of the World may be compensated by Advantages obtained in another.  Their west India Fleets are safe in their Ports, and have brought them a great Accession both of wealth and strength—Yet they wish for Peace, and it seems to be the general Wish of Europe.  Negociations to establish it will certainly take place this Winter—but whether it will be effected or not is a matter of great Uncertainty until, therefore, there is at least a moral certainty of that Event a Reform of our Army is unadviseable.
                  But it may be objected that the proposed Reforms—’tho it will lessen the number of Corps, will not lessen, but increase, our Strength: as the Country will be eased of the Expence attending a greater number of unnecessary Officers.  This Objection has no weight but from a supposition that the War is at an End, and consequently that there Will be no Occasion to make new Levies—but should that necessity supervene, the having so recently reduced many Officers, and sent them thro the Country in no very good Temper must contribute to render the making them more difficult.
                  The principal Object of the Reduction is to ease our Finances, and it is an Object of Consequence—but unfortunately, they are in such a State that the Arrears due to the Officers who will be affected by it I believe cannot be paid up.  Now it is certainly great Injustice to discharge from Service a Number of Gentlemen who gave up their Views in Life and have sacrificed their little Property to the Service of their Country, and many contracted heavy Debts in it without some Compensation or any provision for the future.  The Habits contracted in a seven Years War render them, at least, less fit for entering into Business—but the want of Money is an insuperable Bar—and their Creditors, who are perhaps equally necessitous wish themselves will not be put off so that many of them have not only the melancholy prospect of languishing the remainder of their Lives in abject Poverty, but have the certainty of a Jail before their Eyes.  But Injustice out of the Question, this is such Ingratitude to a set of Men who have, certainly, deserved well: that I should think, the consideration of it for one Moment would induce our Rulers to encounter some Difficultys rather than be guilty of it—So that both in a moral and political View the Measure appears improper.
                  I have no Expectation however that it will be receded from entirely; but I would hope the Execution of it may be suspended until such time, at least, as better Information can be obtained of what is doing in Europe.  If Peace takes Place, I suppose a much greater Reform will take Place; and in a little Time Congress may have it in their power to do justice to all the public Servants—If the war rekindles an Augmentation of the Army will, most certainly, be necessary—And should that Event which I mentioned a suspicion of to your Excellency Yesterday happen, it must be a very considerable One, for which our principal Dependance must be upon the eastern States.
                  The only ill consequence which seems to flow from a Suspension of the Reform is an encrease of the national Debt and some embarrassment to the Financier—But for the Time it will be necessary to suspend it in case of Peace, the increased Debt will be but as a drop in the Bucket (in Case of War I take it the Measure is out of the Question all together) and I flatter myself that should your Excellency think proper to recommend it Congress will come into your Sentiments.  I have the honor to be with the greatest Respect Sir Your most obedient Servant
                  
                     Ar. St Clair
                     
                  
               